Citation Nr: 0801613	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  00-24 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a respiratory disability.

2.  Entitlement to a disability rating in excess of 10 
percent, prior to July 26, 2006, and thereafter in excess of 
20 percent for right foot peripheral neuropathy.

3.  Entitlement to a disability rating in excess of 10 
percent, prior to July 26, 2006, and thereafter in excess of 
20 percent for left foot peripheral neuropathy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In December 1999, the RO upheld the previously assigned 
disability rating of 10 percent for the veteran's service-
connected COPD.  When service connection was originally 
awarded for the veteran's bilateral peripheral neuropathy of 
the feet, his bilateral foot disability was characterized as 
10 percent disabling.  In the December 1999 rating decision, 
the RO held that each foot warranted a separate disability 
rating.  Accordingly, the veteran's right foot peripheral 
neuropathy and left foot peripheral neuropathy were each 
rated as 10 percent disabling.  In August 2003, the RO 
continued the 10 percent ratings assigned to the veteran's 
right and left foot peripheral neuropathy.  In a March 2007 
rating decision, the RO held that the veteran's right foot 
peripheral neuropathy and left foot peripheral neuropathy 
warranted 20 percent disability ratings, effective June 26, 
2006.

In August 2004, the veteran presented testimony before a 
Veterans Law Judge who is no longer a member of the Board.  
The veteran was afforded the opportunity to schedule another 
hearing; however, in October 2007, he indicated that he did 
not want an additional hearing.

In October 2004, the Board remanded the matter for additional 
evidentiary development.



FINDINGS OF FACT

1.  Prior to June 26, 2006, the veteran's respiratory 
disability was not manifested by FEV-1 of 56- to 70-percent 
predicted; or FEV- 1/FVC of 56 to 70 percent; or DLCO(SB) of 
56- to 65-percent predicted.

2.  As of June 26, 2006, pulmonary function testing has 
demonstrated FEV-1 of 64 percent predicted and DLCO of 62-
percent predicted.

3.  The veteran's right foot and left foot peripheral 
neuropathies are characterized by pain, sensory deficits, 
reflex abnormalities, loss of proprioception, and muscle 
atrophy.

4.  The veteran's right foot and left foot peripheral 
neuropathies do not result in severe incomplete paralysis of 
the external popliteal nerves.



CONCLUSIONS OF LAW

1.  Prior to June 26, 2006, the criteria for a disability 
rating in excess of 10 percent for a respiratory disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.97, Diagnostic Code 6604 (2007).

2.  As of June 26, 2006, the criteria for a disability rating 
of 30 percent, but no higher, for a respiratory disability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.97, Diagnostic Code 6604 (2007).

3.  Prior to July 26, 2006, the criteria for a disability 
rating of 20 percent, but no higher, for right foot 
peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.2, 4.6, 4.124a, Diagnostic 
Code 8521 (2007).

4.  Prior to July 26, 2006, the criteria for a disability 
rating of 20 percent, but no higher, for left foot peripheral 
neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.2, 4.6, 4.124a, Diagnostic Code 8521 
(2007).

5.  The criteria for a disability rating in excess of 20 
percent for right foot peripheral neuropathy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.2, 4.6, 4.124a, Diagnostic Code 8521 (2007).

6.  The criteria for a disability rating in excess of 20 
percent for left foot peripheral neuropathy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.2, 4.6, 4.124a, Diagnostic Code 8521 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by April 2003, December 2003, and January 2005 
letters, with respect to the claims of entitlement to 
increased disability ratings. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the April 2003, December 2003, and January 2005 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claims 
entitlement to a disability rating in excess of 10 percent, 
prior to July 26, 2006, and thereafter in excess of 
30 percent for a respiratory disability; entitlement to a 
disability rating in excess of 20 percent for right foot 
peripheral neuropathy; and entitlement to a disability rating 
in excess of 20 percent for left foot peripheral neuropathy, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, in August 2003, the RO revisited the matter of 
entitlement to disability ratings in excess of 10 percent for 
right and left foot neuropathy, following the April 2003 
letter.  Additionally, the record contains an April 2007 
supplemental statements of the case following the January 
2005 letter.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the April 2003, December 2003, and January 2005 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Gregory 
Duff, M.D., Steven Weinstock, M.D., Richard L. Allen, M.D., 
Antelope Valley Outpatient Imaging Center, and Group Health 
Cooperative, and VA examination reports dated in May 2003, 
December 2003, and July 2006.  Notably, the veteran has not 
identified any further outstanding and relevant evidence in 
response to the January 2005 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, No. 
05-2424 (Vet. App. Nov. 19, 2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

COPD

Respiratory disorders are evaluated under Diagnostic Codes 
6600 through 6817 and 6822 through 6847.   Pursuant to 38 
C.F.R. § 4.96(a), ratings under these diagnostic codes will 
not be combined with each other.  Rather, a single rating 
will be assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation only where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.96(a) (2007).

The veteran is currently in receipt of a 10 percent 
disability rating under Diagnostic Code 6604, which pertains 
to chronic obstructive pulmonary disease.  Diagnostic Code 
6604 provides for a 10 percent rating where forced expiratory 
volume in one second (FEV-1) is 71- to 80- percent predicted; 
or if the FEV-1 to forced vital capacity (FVC) ratio is 71 to 
80 percent; or if diffusion capacity of the lung for carbon 
monoxide (DLCO) by the single breath method (SB) is 66- to 
80-percent predicted. 

A 30 percent rating requires FEV-1 of 56- to 70-percent 
predicted; or FEV- 1/FVC of 56 to 70 percent; or DLCO(SB) of 
56- to 65-percent predicted. 

A 60 percent rating requires FEV-1 of 40- to 55- percent 
predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO(SB) of 
40- to 55-percent predicted; or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit). 

A 100 percent rating requires FEV-1 less than 40 percent 
predicted; or FEV-1/FVC less than 40 percent; or DLCO(SB) of 
less than 40-percent predicted; or maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with 
cardiorespiratory limitation); or cor pulmonale (right- sided 
heart failure); or right ventricular hypertrophy; or 
pulmonary hypertension (shown by echo or cardiac 
catheterization); or an episode or episodes of acute 
respiratory failure; or oxygen therapy. 38 C.F.R. § 4.97, 
Code 6604.

For VA purposes, only post-bronchodilation results may be 
considered.  See 61 Fed. Reg. 46270 (Sept. 5, 1996).  

VA amended the rating schedule concerning respiratory 
conditions, effective October 6, 2006.  VA added provisions 
that clarify the use of pulmonary function tests (PFTs) in 
evaluating respiratory conditions.  A new paragraph (d) to 38 
C.F.R. § 4.96, titled "Special provisions for the 
application of evaluation criteria for diagnostic codes 6600, 
6603, 6604, 6825-6833, and 6840-6845" has seven provisions.  
PFTs are required to evaluate respiratory conditions except 
in certain situations.  If a DLCO (SB) test is not of record, 
evaluation should be based on alternative criteria as long as 
the examiner states why the DLCO(SB) test would not be useful 
or valid in a particular case.  When the PFTs are not 
consistent with clinical findings, evaluation should 
generally be based on the PFTs.  Post-bronchodilator studies 
are required when PFTs are done for disability evaluation 
purposes with some exceptions; when evaluating based on PFTs.  
Post-bronchodilator results are to be used unless they are 
poorer than the pre-bronchodilator results, then the pre- 
bronchodilator values should be used for rating purposes.  
When the results of different PFTs (FEV-1, FVC, etc.) are 
disparate, the test result that the examiner states most 
accurately reflects the level of disability should be used 
for evaluation, and if the FEV-1 and the FVC are both greater 
than 100 percent, a compensable evaluation based on a 
decreased FEV-1/FVC ratio should not be assigned.

Although, the RO issued an SSOC in April 2007, there is no 
indication that the veteran's claim was reviewed under the 
new regulatory changes.  A review of the regulatory changes 
which affect the current claim, reveals that all regulatory 
changes pertinent to this claim are non-substantive in 
nature, and merely interpret already existing law.  Given the 
non- substantive nature of the regulatory changes, the Board 
finds that the veteran will not be prejudiced by 
consideration of his claim, and a remand is therefore 
unnecessary.  The Board finds that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the new regulatory changes, without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The veteran alleges entitlement to a disability rating in 
excess of 10 percent for COPD.  He argues that he is entitled 
to an increased disability rating because he experiences 
severe attacks, his motor skills have become impaired, and he 
is no longer able to exercise.  In order to ease his 
respiratory attacks, the use of steroid shots and inhalers is 
required.  The evidence of record reflects that the veteran 
underwent pulmonary function testing on four occasions, in 
August 1999, March 2002, December 2003, and April 2006.  

In August 1999, the veteran was afforded a VA examination.  
The veteran reported that in the last year, he had increased 
his inhaler usage from once a month to twice a day.  He had 
visited the emergency room on two occasions, in the past six 
months, due to breathing crises.  He did not require oxygen 
but did require mask protection in order to avoid inhalant 
reactions.  He was chronically mildly short of breath.  
Physical examination revealed slightly distant breath sounds.  
There were no rhales, wheezing, or rhonchi.  The veteran was 
diagnosed as having recurring bronchospasms, symptomatically 
worsening over the pas two years.  Pulmonary function tests 
revealed FVC of 79 percent predicted, FEV-1 of 86 percent 
predicted, and FEV-1/FVA of 108 percent.  Although the 
examiner conducted pulmonary function tests, they were not 
conducted post-bronchodilator therapy.  Thus, because 
pulmonary function testing was not conducted post-
bronchodilator therapy, the April 1999 results may not be 
considered in evaluating whether the veteran is entitled to 
an increased rating for his COPD.  Notwithstanding, the April 
1999 pre-bronchodilator pulmonary function testing results do 
not rise to a level of severity such as to warrant even a 
compensable rating.

The record includes pulmonary function tests results 
conducted by VA in March 2002.  Post-bronchodilator therapy 
pulmonary function testing revealed FVC of 80 percent 
predicted, FEV-1 of 85 percent predicted, and FEV-1/FVC of 
85 percent.  Flow volume loops suggested a mild obstructive 
ventilatory defect.  Spirometry studies showed a normal FEV-
1/FVC with moderately reduced FVC.  There was no response to 
bronchodilators.  Diffusion studies showed a normal DLCO and 
DL/VA.  Oxygen saturation on room air was 95 percent.  

The veteran reported for VA examination in December 2003.  
Post-bronchodilator therapy pulmonary function testing 
revealed FVC of 84 percent predicted, FEV-1 of 91 percent 
predicted, and FEV-1/FVC of 84 percent.  There was no 
discrepancy between the pulmonary function test findings and 
the clinical examination.  The veteran was diagnosed as 
having borderline to mild restriction on the 
prebronchodilator pulmonary function testing; there was also 
mildly decreased FVC suggestive of restrictive lung disease.  
There was no evidence of complications secondary to the 
veteran's lung disease. 

In July 2006, the veteran was afforded an additional VA 
examination.  Post-bronchodilator therapy pulmonary function 
testing revealed FVC of 58-percent predicted, FEV-1 of 64-
percent predicted, and FEV-1/FVC of 87 percent.  DLCO was 62-
percent predicted.    Physical examination of the lungs 
revealed a normal excursion.  Lungs were clear to 
auscultation and percussion  Lung sounds were decreased.  
There were no rhales or rhonchi.  The veteran was diagnosed 
as having mild to moderate restrictive lung disease with 
moderately reduced diffusion capacity and a normal DL/VA 
ration, which is consistent with restriction.  Blood gases on 
room air suggested mild respiratory alkalosis and mild 
hypoxemia.  The pulmonary department interpreted the 
veteran's study not to be consistent with asthma or COPD; 
rather, it was suggestive of interstitial lung or chest wall 
disease.  As to any cardiac disorder associated with the 
veteran's pulmonary disability, the examiner opined that 
there was no pathology noted on the March 2006 EKG that could 
be considered secondary to any respiratory disability.  

In light of the July 2006 VA examination findings of FEV-1 of 
64 percent predicted and DLCO of 62 percent predicted, the 
Board finds that the veteran's service-connected COPD 
warrants a 30 percent disability, effective July 26, 2006.  
Prior to the July 2006 VA examination, there is no evidence 
that the veteran's respiratory disability resulted in FEV-1 
of 56- to 70-percent predicted; FEV- 1/FVC of 56 to 70 
percent; or DLCO(SB) of 56- to 65-percent predicted, such as 
to warrant a 30 percent disability rating. The Board 
acknowledges that the record does not contain a current 
diagnosis of COPD; the veteran has been most recently 
diagnosed as having restrictive lung disease.  Although the 
veteran's respiratory disability has been recharacterized, 
there is no indication that his current respiratory 
disability is not related to his period service and/or part 
and parcel of the originally service-connected COPD.  

In conclusion, a disability rating in excess of 10 percent 
for the veteran's respiratory disability is not warranted 
prior to July 26, 2006.  Effective July 26, 2006, a 
30 percent rating, but no higher, is warranted for the 
veteran's respiratory disability. 
 
Peripheral Neuropathy

The veteran's right foot and left foot peripheral neuropathy 
disabilities have each been rated as 10 percent disabling, 
prior to July 26, 2006, and thereafter as 20 percent 
disabling, pursuant to the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8521 that governs the evaluation of paralysis 
of the external popliteal nerve.  The veteran argues that he 
is entitled to increased disability ratings because he walks 
with a limp; experiences pain when anything touches his feet; 
and he experiences difficulties walking or standing for any 
extended period of time.  He also experiences periods of 
extreme cold, extreme heat, sharp pains, and swelling.  His 
medications only provide partial relief.   

Under Diagnostic Code 8521, an evaluation of 10 percent is 
assigned for mild incomplete paralysis.  A 20 percent rating 
requires moderate incomplete paralysis, and a 30 percent 
rating requires severe incomplete paralysis of the external 
popliteal nerve.  A 40 percent evaluation requires complete 
paralysis of the external popliteal nerve, manifested by foot 
drop and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.

In August 1999, the veteran was afforded a VA examination.  
He presented with complaints of feeling like he was walking 
on hot coals or pins, constant tingling, and numbness.  Deep 
tendon reflexes were 1+ and symmetrical.  There was no 
clubbing, cyanosis, or edema.  There was definite stocking-
type numbness that was progressively worse from above the 
ankle to the toes.  There was virtually no feeling in the 
toes.  Peripheral pulses were normal.  Ankle dorsiflexion was 
to 20 degrees and plantar flexion was to 45 degrees.  Right 
ankle ligaments were stable.  The left ankle exhibited mild 
crepitus and laxity of the anterior talofibular ligament.  
The veteran was diagnosed as having peripheral neuropathy of 
the feet of an unknown etiology.

Private records from June 1, 1999, reveal complaints of 
longstanding burning sensation in the feet and pain upon 
weight bearing.  Physical examination demonstrated that the 
veteran was able to walk on his heels and toes.  The feet 
appeared grossly normal.   Pedal pulses were good.  The feet 
did not feel cold or hot.  There was no tenderness; however, 
the veteran did complain of slight pain in the heel.  The 
veteran was diagnosed as having burning feet syndrome, with 
possible plantar fasciitis.  On June 16, 1999, the veteran 
was diagnosed as having longstanding bilateral foot 
paresthesias and suspected of longstanding peripheral 
neuropathy of unknown etiology.  The veteran was not 
experiencing any leg weakness or gait difficulties.  His 
reflexes were symmetrical.  There was continued distal 
stocking distribution peripheral sensory loss to just below 
the ankle, most pronounced to temperature, pinprick, and to a 
lesser extent vibration.  

A private podiatry consultation, dated in February 2000, 
indicated that vascular evaluation revealed dorsalis pedis 
pulses to be 1+ bilaterally.  Posterior tibial pulses were 1+ 
on the right and 2+ on the left.  There was no edema, rubor, 
or pallor on elevation.  The feet were quite cool to 
palpation; a mild cyanotic hue was noted in the digits.  
Neurologic evaluation revealed the sensorium to be absent 
from the midfoot distally and severely diminished below the 
level of the knee, bilaterally, to light touch perception, 
sharp/dull discrimination, and vibratory sensation.  Patellar 
reflexes were 3+, brisk and bilaterally symmetrical.  
Achilles reflexes could not be evoked.  There were no 
pathologic reflexes noted and the plantar reflex was flexor.  
There was pedal and lower leg hair growth.  Turgor was normal 
and texture was cool, discolored, and dry.  Digital nail 
plates were normal.  Muscle strength was 5/5.  Range of 
motion of the ankle joints, subtalar joints, midtarsal 
joints, and metatarsophalangeal joints were normal and pain 
free. There was some wasting of the intrinsic plantar 
musculature.  There were no distinct palpable points of pain; 
however, the veteran experienced discomfort in almost any 
place pressed on the plantar aspect of the feet.  There was 
significant antalgia when weight bearing.  The veteran was 
diagnosed as having painful peripheral neuropathy.  

In March 2001, neurological examination demonstrated signs of 
sensory deficit proximal to the ankles.  There was also 
muscle atrophy in feet, with good strength.  In November 
2001, ankle jerks were absent and plantar responses were 
mute.  Position sense was decreased in the large toes and 
pinprick sensation was decreased in the feet to just above 
ankles.  In September 2002, the veteran was diagnosed as 
having peripheral neuropathy with muscle spasms and plantar 
fasciitis.  Clinical examination revealed significant 
decreased range of motion of the ankles due to post-
compartment muscle tightness.  In October 2002, an 
electromyography was abnormal.  Study findings were 
consistent with a primarily axonal, sensory-motor neuropathy.  
Findings included a delayed right tibial nerve motor distal 
latency and borderline ones in both peroneal nerves.  Decline 
in motor conduction velocity and significant drop in CMAP 
amplitude in all three of the nerves.  Sural nerve sensory 
nerve action potential was unobtainable.  The veteran's 
disability was characterized as severe neuropathy with severe 
loss of proprioception, in November 2002.  

In May 2003, the veteran was afforded a VA examination.  Gait 
was normal; he did not require any assistive devices.  Motor 
strength was 5/5 in the lower extremities and there was no 
evidence of muscle atrophy.  Sensation was decreased in the 
calves extending downward.  Deep tendon reflexes were absent 
in the knees and ankles.  The veteran was diagnosed as having 
peripheral neuropathy of the feet. 

Upon VA examination, in December 2003, there was no evidence 
of ulceration, edema, statis dermatitis, clubbing, or 
cyanosis in the lower extremities.  Posture and gait were 
within normal limits.  Examination of the feet did not reveal 
any signs of abnormal weight bearing.  The veteran ambulated 
without the use of an assistive device.  Right ankle range of 
motion was dorsiflexion to 20 degrees and plantar flexion to 
40 degrees.  Left ankle range of motion was dorsiflexion to 
20 degrees and plantar flexion to 40 degrees.  Neurologically 
there was L1-S1 spinal nerve involvement with neuritis.  
There was sensory dysfunction with bilateral peripheral 
neuropathy.  Examination of the lower extremities revealed 
motor function within normal limits.  Sensory function was 
abnormal with findings of bilateral inability to distinguish 
sharp to dull objects with decreased sensation.  Knee jerk 
and ankle jerk reflexes were 1+, bilaterally.  There was an 
inability to appreciate pinprick sensation from the plantar 
aspect of the feet to mid leg, bilaterally.  

On July 26, 2006, the veteran was afforded an additional VA 
examination. Physical examination demonstrated diminished 
muscle bulk from the calves to the feet.  There was 
diminished strength in the ankle flexors and extensors.  
Strength in the quadriceps and hamstrings was normal.  There 
was decreased light touch, pinprick and temperature sensation 
in the lower extremities, to just below the knees.  Vibration 
sense severely reduced at the feet and moderately reduced at 
the knees.  The veteran's proprioception was severely 
reduced.  The veteran's gait was unsteady and he required the 
use of a cane, to maintain balance.  Pain was mildly visible 
on movement of the joints, primarily in squatting and flexion 
of the knees.  There were no skin changes noted on the 
examination.  The examiner concluded that the veteran's 
bilateral peripheral neuropathy resulted in weakened movement 
of the ankle extensors and flexors; therefore, leading to 
excessive fatigability accompanied by incoordination.  His 
disabilities resulted in moderate impairment on the ability 
to perform average employment duties in a civil occupation. 

In light of the aforementioned evidence of pain, sensory 
deficits, reflex abnormalities, loss of proprioception, and 
muscle atrophy, the Board finds that the veteran's right foot 
peripheral neuropathy and left foot peripheral neuropathy 
each warrant a disability rating of 20 percent, for moderate 
incomplete paralysis, prior to July 26, 2006.  A disability 
rating in excess of 20 percent, for either extremity, is not 
warranted because the veteran's disabilities are not 
characterized by severe incomplete paralysis.  Although the 
July 2006 VA examiner noted gait abnormalities and that the 
veteran used a cane for balance, he characterized the 
veteran's impairment as moderate.  Although the VA examiner's 
characterization is not dispositive of the issue of severity, 
it is highly probative as it was based upon a thorough 
neurological examination.  See 38 C.F.R. §§ 4.2, 4.6.  The 
medical evidence of record does not reveal that the veteran's 
right foot and left foot peripheral neuropathies result in 
severe incomplete paralysis.

In conclusion, the criteria for disability ratings of 20 
percent, but no higher, for right foot peripheral neuropathy 
and left foot peripheral neuropathy have been met.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8521.










	(CONTINUED ON NEXT PAGE)



ORDER

Prior to July 26, 2006, entitlement to a disability rating in 
excess of 10 percent for a respiratory disability is denied.

As of July 26, 2006, entitlement to a disability rating of 30 
percent, but no higher, for a respiratory disability is 
granted.

Prior to July 26, 2006, entitlement to a disability rating of 
20 percent, but no higher, for right foot peripheral 
neuropathy is granted.

Prior to July 26, 2006, entitlement to a disability rating of 
20 percent, but no higher, for left foot peripheral 
neuropathy is granted.

Entitlement to a disability rating in excess of 20 percent 
for right foot peripheral neuropathy is denied.

Entitlement to a disability rating in excess of 20 percent 
for left foot peripheral neuropathy is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


